Case 2:20-cv-00597-SPC-MRM Document 4 Filed 08/24/20 Page 1 of 2 PageID 15




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

JESSIE LEE BIZZELL,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-597-FtM-38MRM

KUNTZMAN CANSON
CONSULTANTS and 21ST
CENTURY ONCOLOGY
HOLDINGS, INC.,

                Defendants.
                                                 /

                                                ORDER1

        Plaintiff, who is a state prisoner, initiated this action on August 17, 2020 by filing a

handwritten pro se complaint. (Doc. 1). To the extent discernable, Plaintiff claims he had

been awarded $1,000,000.00 in damages and $400,000.00 in interest in connection with

his “claim no. 2293” because defendants wrongly made him believe he was HIV positive

and had cancer. See generally (Doc. 1). He asks the Court to order defendants to pay

these funds to him by check or stock. Earlier, Plaintiff filed a pro se complaint in case no.

2:20-cv-582-FtM-38-MRM containing virtually identical allegations. Plaintiff may not have

duplicative cases pending before the Court. Because Plaintiff’s case no. 2:20-cv-582-

FtM-38-MRM was filed first, the Court will dismiss this later filed action as duplicative.

        Accordingly, it is now

        ORDERED:


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00597-SPC-MRM Document 4 Filed 08/24/20 Page 2 of 2 PageID 16




      1.     Plaintiff’s Complaint (Doc. 1) is DISMISSED as duplicative.

      2.     The Clerk is DIRECTED to terminate any deadlines, deny as moot any

             pending motions, enter judgment, and close this case.

      DONE and ORDERED in Fort Myers, Florida this 24th day of August 2020.




SA: FTMP-1
Copies: All Parties of Record




                                          2
